Allowable Subject Matter
Claims 5-9, and 11-25 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
Claim  5 is directed to a method for making a shoe requiring attaching various footwear components to form a shoe, and is also directed to a method of testing said shoe. Notably, the method of testing said shoe requires securing said shoe to a flex test machine, submerging at least a part of said shoe under a liquid, and detecting liquid intrusion into said shoe with a sensor while lifting and releasing at least a portion of said submerged shoe (flex testing). 
Previously cited US 2004/0139628 A1 to Wiener (hereinafter  “Wiener”) teaches a similar method of attaching shoe components, and US 4,799,384 A to Casali (hereinafter “Casali”) discloses a machine and method for testing a bootie of a shoe. Although Casali teaches securing an article of footwear to a testing apparatus and pressurizing an inside of said article and submerging a portion of the article into water to detect any leakage, Casali does not teach or suggest a submerged flex test type of machine for detaching liquid intrusion into said shoe with a sensor while lifting and releasing at least a portion of said submerged shoe (flex testing). Modification of the cited prior art to include theses claimed features would be a hindsight reconstruction based on Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732